                  Case 20-20023                       Doc 2          Filed 01/02/20      Entered 01/02/20 16:44:09               Desc Main
                                                                        Document         Page 1 of 9
 Fill in this information to identify your case:
 Debtor 1               Charles William Rice, III
                              First Name            Middle Name              Last Name
 Debtor 2            Rachel Charlotte Edminster
 (Spouse, if filing) First Name      Middle Name                             Last Name
 United States Bankruptcy Court for the:                                DISTRICT OF UTAH                               Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                                                                                                          have been changed.

 (If known)


Official Form 113
Chapter 13 Plan                                                                                                                                          12/17


 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                    Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                    Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                    Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

$1,650.00 per Month for 60 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner.

              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.
                       Debtor(s) will make payments directly to the trustee.
                       Other (specify method of payment):

2.3 Income tax refunds.
    Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.


APPENDIX D                                                                       Chapter 13 Plan                                                Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                  Case 20-20023                       Doc 2            Filed 01/02/20        Entered 01/02/20 16:44:09          Desc Main
                                                                          Document           Page 2 of 9
 Debtor                Charles William Rice, III                                                         Case number
                       Rachel Charlotte Edminster

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:
                          For the next five tax years of 2019, 2020, 2021, 2022 and 2023, the Debtors shall pay into the Plan the
                          net total amount of yearly state and federal tax refunds that exceed $1,000 for each of the tax years
                          identified in such section. If in an applicable tax year, the Debtors receive an Earned Income Tax Credit
                          (“EIC”) and/or an Additional Child Tax Credit (“ACTC”) on their federal tax return, the Debtors may
                          retain up to a maximum of $2,000 in tax refunds for such year based on a combination of the $1,000
                          allowed above plus the amount of the EIC and/or ACTC credits up to an additional $1,000. On or before
                          April 30 of each applicable tax year, the Debtors shall provide the Trustee with a copy of the first two
                          pages of filed state and federal tax returns. The Debtors shall pay required tax refunds to the Trustee no
                          later than June 30 of each such year. However, the Debtors are not obligated to pay tax overpayments
                          that have been properly offset by a taxing authority. Tax refunds paid into the Plan may reduce the plan
                          term to no less than the Applicable Commitment Period, but in no event, shall the amount paid into the
                          Plan be less than thirty-six (36) Plan Payments plus all annual tax refunds required to be paid into the
                          plan.



2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $99,000.00.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

        Check one.
                 None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                 The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                 required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either
                 by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
                 disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on
                 a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below
                 as to the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated
                 below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
                 otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on
                 that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than
                 by the debtor(s).
 Name of Creditor Collateral                     Current installment Amount of                    Interest rate    Monthly payment Estimated
                                                 payment                   arrearage (if any) on arrearage on arrearage                  total
                                                 (including escrow)                               (if applicable)                        payments by
                                                                                                                                         trustee

                               1760 West 4500
                               South Roy, UT
 1st Freedom                   84067 Weber                                                Prepetition:
 Mortgage                      County                                      $1,600.00          $8,000.00          0.00%       PRO RATA                 $8,000.00
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)
Insert additional claims as needed.


Official Form 113                                                                      Chapter 13 Plan                                         Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                  Case 20-20023                       Doc 2          Filed 01/02/20     Entered 01/02/20 16:44:09               Desc Main
                                                                        Document        Page 3 of 9
 Debtor                Charles William Rice, III                                                     Case number
                       Rachel Charlotte Edminster

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

                          The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured
                          claim listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of
                          secured claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim
                          listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each
                          listed claim, the value of the secured claim will be paid in full with interest at the rate stated below.

                          The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5
                          of this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be
                          treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the
                          creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.

                          The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the
                          property interest of the debtor(s) or the estate(s) until the earlier of:

                          (a) payment of the underlying debt determined under nonbankruptcy law, or

                          (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.


 Name of               Estimated             Collateral              Value of     Amount of         Amount of       Interest     Monthly    Estimated
 creditor              amount of                                     collateral   claims senior     secured claim   rate         payment to total of
                       creditor's                                                 to creditor's                                  creditor   monthly
                       total claim                                                claim                                                     payments
                                             2015
                                             Dodge
                                             Challenger
                                             100,000
                                             miles
                                             Location:
                                             1760 West
                                             4500
 TD Auto               $18,000.0             South, Roy                                                                                               $17,424.2
 Finance               0                     UT 84067                $16,375.00        $0.00         $16,375.00      5.00%          $696.97                   9
                                             2006
                                             Chrysler
                                             300
                                             150,000
                                             miles
                                             Location:
                                             1760 West
                                             4500
                                             South, Roy
 Title Max             $4,154.00             UT 84067                $3,200.00         $0.00           $3,200.00     5.00%          $136.20           $3,405.03

Insert additional claims as needed.

 3.3         Secured claims excluded from 11 U.S.C. § 506.

      Check one.
                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                          The claims listed below were either:

                          (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
                              acquired for the personal use of the debtor(s), or

                          (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.


Official Form 113                                                                 Chapter 13 Plan                                              Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                  Case 20-20023                       Doc 2          Filed 01/02/20       Entered 01/02/20 16:44:09                 Desc Main
                                                                        Document          Page 4 of 9
 Debtor                Charles William Rice, III                                                      Case number
                       Rachel Charlotte Edminster

                          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
                          the trustee or directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a
                          proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In
                          the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. The final column includes only
                          payments disbursed by the trustee rather than by the debtor(s).

 Name of Creditor                    Collateral                         Amount of claim            Interest rate    Monthly plan    Estimated total
                                                                                                                    payment         payments by trustee
                                     2009 Nissan Murano
                                     150,000 miles
                                     Location: 1760 West
 America First                       4500 South, Roy UT
 Credit Union                        84067                              $5,816.00                        5.00%            $247.55                      $6,188.68
                                                                                                                    Disbursed by:
                                                                                                                       Trustee
                                                                                                                       Debtor(s)

Insert additional claims as needed.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
                     The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s) request
                     that upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay
                     under § 1301 be terminated in all respects. Any allowed unsecured claim resulting from the disposition of the collateral will be
                     treated in Part 5 below.

 Name of Creditor                                                                     Collateral
 RC Willey Home Furnishings                                                           Furniture

Insert additional claims as needed.


 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 10.00% of plan payments; and
             during the plan term, they are estimated to total $9,900.00.

4.3          Attorney's fees.

             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $4,000.00.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
                     The debtor(s) estimate the total amount of other priority claims to be $580.00

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.

Official Form 113                                                                   Chapter 13 Plan                                             Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                  Case 20-20023                       Doc 2          Filed 01/02/20   Entered 01/02/20 16:44:09              Desc Main
                                                                        Document      Page 5 of 9
 Debtor                Charles William Rice, III                                                  Case number
                       Rachel Charlotte Edminster

                          None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.

                The sum of $     .
                  100.00 % of the total amount of these claims, an estimated payment of $ 49,376.90 .
                The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ 0.00          .
                Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other:

 Part 8:      Nonstandard Plan Provisions

8.1     Check "None" or List Nonstandard Plan Provisions
                None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.
1) The Local Rules of Practice of the United States Bankruptcy Court for the District of Utah are incorporated by reference in
the Plan.

2) The applicable commitment period is 60 months.
3) Debtors seek to value 2015 Dodge Challenger at $16,375.00 to be paid at 5% interest (see paragraph 3.2 of the plan). Notice of the plan
has been served on TD Financial in compliance with Fed. R. Bank. P. 3012(b). Debtors propose to pay adequate protection payments on this
claim in the amount of $163.00 monthly for four (4) months. See attached Notice of Adequate Protection Payments.

4) Debtors seek to value 2006 Chrysler 300 at $3,200.00 to be paid at 5% interest (see paragraph 3.2 of the plan). Notice of the plan has been
served on Title Max in compliance with Fed. R. Bank. P. 3012(b). Debtors propose to pay adequate protection payments on this claim in the
amount of $32.00 monthly for four (4) months. See attached Notice of Adequate Protection Payments.


Official Form 113                                                               Chapter 13 Plan                                             Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                  Case 20-20023                       Doc 2          Filed 01/02/20     Entered 01/02/20 16:44:09          Desc Main
                                                                        Document        Page 6 of 9
 Debtor                Charles William Rice, III                                                      Case number
                       Rachel Charlotte Edminster

5) Debtors propose to pay America First Credit Union's secured claim for the 2009 Nissan Murano at 5% interest (see paragraph 3.3 of the
plan). Notice of the plan has been served on America First Credit Union in compliance with Fed. R. Bank. P. 3012(b). Debtors propose to
pay adequate protection payments on this claim in the amount of $58.00 monthly for four (4) months. See attached Notice of Adequate
Protection Payments.


 Part 9:      Signature(s):

9.1        Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X /s/ Charles William Rice, III                                        X /s/ Rachel Charlotte Edminster
       Charles William Rice, III                                             Rachel Charlotte Edminster
       Signature of Debtor 1                                                 Signature of Debtor 2

       Executed on            January 2, 2020                                           Executed on      January 2, 2020

 X     /s/ Jeffrey C. Shorter                                                    Date     January 2, 2020
       Jeffrey C. Shorter 5884
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.




Official Form 113                                                               Chapter 13 Plan                                        Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                  Case 20-20023                       Doc 2          Filed 01/02/20   Entered 01/02/20 16:44:09           Desc Main
                                                                        Document      Page 7 of 9
 Debtor                Charles William Rice, III                                                  Case number
                       Rachel Charlotte Edminster

Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                             $8,000.00

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                   $20,829.32

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                                $6,188.68

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                            $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                               $14,480.00

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                             $49,376.90

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                 $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                            $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                      $0.00

 j.    Nonstandard payments (Part 8, total)                                                                     +                                    $0.00


 Total of lines a through j                                                                                                                  $98,874.90




Official Form 113                                                               Chapter 13 Plan                                         Page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
Case 20-20023   Doc 2   Filed 01/02/20   Entered 01/02/20 16:44:09   Desc Main
                           Document      Page 8 of 9
Case 20-20023   Doc 2   Filed 01/02/20   Entered 01/02/20 16:44:09   Desc Main
                           Document      Page 9 of 9
